DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 10th, 2022 has been entered. Claim 44 has been amended. Claims 54-55 have been canceled. Claims 44-53 and 56-57 remain pending. The amendments to the claims overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed May 13th, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44-53 and 56-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuchs et al. (US 8921102) in view of Loutherback et al. (US 8579117).  
Regarding claim 44, Fuchs et al. (US 8921102) teaches a separator assembly (Col. 1 line 66-Col. 2 line 4) comprising: 
a conduit (Col. 3 lines 5-8) configured to facilitate the flow of fluid along a pressure differential axis (Col. 37 lines 24-29), the conduit defining at least one cross sectional area (Col. 17 lines 59-67); 
a pre-separator assembly (Col. 28 lines 61-65 “first device”) arranged foremost in the conduit (Col. 29 lines 39-47), the pre-separator assembly comprising a separator screen (Col. 23 lines 8-19, Col. 29 lines 39-43) extending across one portion (Col. 29 lines 40-43) of the at least one cross sectional area while another portion of the at least one cross sectional area is open (Col. 29 lines 40-41 “center outlet”); 
a separator assembly (Col.18 lines 23-26) arranged distal along the pressure differential axis to the pre-separator assembly within the conduit (Col. 18 lines 35-45), the separator assembly comprising a plurality of separator modules (Col. 18 lines 23-26, “multiple stages”) occupying the one portion of the at least one cross sectional area (Col. 28 lines 30-37) while the other portion of the at least one cross sectional area is open (Col. 18 lines 38-45, “bypass channels”) and aligned with the open area of the pre-separator assembly (Col. 19 lines 15-17; Col. 49 lines 51-55); and 
each of the separator assembly modules being configured in a stepped configuration in relation to one another (Col. 18 lines 53-63, see Fig. 13-Fig. 16) and having members (Fig. 1D) extending between solid supports (Col. 3 lines 51-54), wherein the members are circular and arranged in rows and columns to define juxtaposed levels of members in at least one cross section (Fig. 1D), at least two of the plurality of separator assembly modules configured to separate solid particles having different sizes (Col. 18 lines 23-26), the first of the two separator assembly modules configured to separate solid particles larger than the second of the two separator assembly modules (Col. 18 lines 24-41).
The separator taught by Fuchs et al. is regarding a separation of biological particles (Col. 2 lines 49-52) as opposed to a mesofluidic separator assembly. 
Loutherback et al. (US 8579117) teaches a mesofluidc separator and states that the device may be used to separate particles such as spheres, cells, viruses, and molecules (Col. 1 lines 26-27), as it is well known in the art how any of these particles may be separated based on their flow behavior (Col. 1 lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuchs et al. (US 8921102) to separate solid particles having different sizes within a mesofluidic separation as taught by Loutherback et al. (US 8579117) in order to expand the application of Fuchs et al. to different types of particles. 
Regarding claim 45, Fuchs et al. (US 8921102) teaches a separator assembly wherein the separator assembly modules directly interface one another (Fig. 11 “Stage 1” interfaced with “Stage 2”, etc.).
Regarding claim 46, Fuchs et al. (US 8921102) teaches a separator assembly wherein the supports of each of the separator assembly modules interface with one another (Fig. 11 substrates of “Stage 1” interfaced with substrates of “Stage 2”, etc.).
Regarding claim 47, Fuchs et al. (US 8921102) teaches a separator assembly wherein the one portion of the cross-sectional area is in fluid communication with the other portion of the cross-sectional area (Col. 18 lines 30-37).
Regarding claim 48, Fuchs et al. (US 8921102) teaches a separator assembly wherein the first of the two separator assembly modules is configured to separate solid particles of less than a first size (Col. 18 lines 31-34) and convey those separated solid particles to the second of the two separator assembly modules (Col. 18 lines 32-35).
Regarding claim 49, Fuchs et al. (US 8921102) teaches a separator assembly wherein the first of the two separator assembly modules (Fig. 11 “Stage 1”) is configured to separate solid particles of greater than the first size and convey those separated solid particles to the other cross-sectional portion along the pressure differential axis (Col. 18 lines 38-43).
Regarding claim 50, Fuchs et al. (US 8921102) teaches a separator assembly wherein the separator assembly modules are configured to couple with one another (Col. 21 lines 62-67). 
Regarding claim 51, Fuchs et al. (US 8921102) teaches a separator assembly further comprising providing a third separator assembly module (Fig. 11 “Stage 3”) aligned distal to the second separator assembly module (Fig. 11 “Stage 2”), the third separator assembly module configured to separate solid particles smaller than that of the second separator assembly module (Col. 18 lines 33-37).
Regarding claim 52, Fuchs et al. (US 8921102) teaches a separator assembly further comprising providing supplemental fluid to within the open cross-sectional area of the assembly (Col. 17 lines 31-40).
Regarding claim 53, Fuchs et al. (US 8921102) teaches a separator assembly wherein the at least one cross sectional area of the first separator assembly module (Fig. 17 “Stage 1”) is greater than the at least one cross section area of the second separator assembly (Fig. 17 “Stage 2”). 
Regarding claim 56, Fuchs et al. (US 8921102) teaches a separator assembly further comprising additional conduits operationally aligned with an exit of the separator assembly (Fig. 26 “waste”, “product” conduits), one of the additional conduits in fluid communication with the one portion of the separator assembly (Fig. 26 “waste” in fluid communication with “array”) and another of the additional conduits in fluid communication with the other portion of the separator assembly (Fig. 26 “product” in fluid communication with “array”).
Regarding claim 57, Fuchs et al. (US 8921102) teaches a separator assembly further comprising a divider between the additional conduits (Fig. 26 shows divider between “waste” and “product”).
Response to Arguments
Applicant's arguments filed November 10th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Fuchs et al. (US 8921102) does not teach a stepped configuration as claimed in amended claim 44, the examiner would like to clarify that Fuchs et al. teaches this feature in Figures 13-16, stating that the bypass channel has varying width designed to maintain constant flux through all the stages (Col. 18 lines 54-62). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653